DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to amendment filed September 23, 2021. As directed by the amendment, claims 2 and 5 have been amended, claims 4, 6 and 8-11 have been cancelled and claims 22-24 have been added. With claim 1 being previously cancelled, claims 2, 3, 5, 7 and 12-24 are presently pending. 
The cancellation of claims 4, 6 and  8 -11, and the amendment to claim 5 are sufficient to overcome the objection to the specification, the objection to the drawings,  and the 35 U.S.C 112(a) rejections from the previous Office action. Those objections and rejections are hereby withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sections that partially overlap as recited in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is an improper dependent form because in the current form, claim 7 depends on non-existing claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, it is presumed claim 7 depends on claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
As to claim 22, the disclosure as filed fails to disclose a corresponding third tubular section that has an inner layer that is more rigid that an outer layer of the third section. 
As to claim 24, the disclosure as filed fails to teach a first and second tubular section that partially overlaps as recited in claim 24, examiner notes that Fig. 3D discloses an overlapping sections of elements 320 and 340, however, elements 320 and 340 do not correspond to the first and second tubular sections of claim 24. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 7, 12 and 16-18  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paprocki et al., US 9782566 B1 hereinafter “Paprocki” in view of Brustad et al., US 20050165366 A1 hereinafter “Brustad”. 
Regarding claim 2, Paprocki discloses a medical apparatus comprising: 
a sheath (“10” - Fig. 1 – [col. 4: 57-60]) dimensioned to be installed on a surgical instrument (see illustration Fig. 1 – [col. 5: 37-43]), the sheath comprising:
 a first tubular section (“54b” – Fig. 14);
 a second tubular section (“56b” – Fig. 14 - [col. 6: 3-11]); and
a third tubular section (“54a” and “56a” – Fig. 14); 
the first tubular section (“54b”) comprising a distal end portion and a proximal end portion (see illustration Fig. 14 – distal end of “54b” that interfaces 
the second tubular section (“56b”) extending proximally from the proximal end portion of the first tubular section (see illustration Fig. 14); 
the third tubular section (“54a” and “56a”) extending distally from the distal end portion of the first tubular section (see illustration Fig. 14); 
the second tubular section (“56b”) being more rigid than the first tubular section ([col. 7: 44-54] section “56b” is disclosed as a rigid section while section “54b” is disclosed as bending section, hence the second tubular section is more rigid than the first tubular section);
the third tubular section (“54a” and “56a”)comprising an inner layer of material defining an inner surface of the third tubular section ([col. 3: 48-57] regarding coatings on the ID “i.e., inner diameter”, illustration Fig. 14c – “102” and [col. 8:23-29] regarding liner “102” applied to the inner surface);
the third tubular section comprising an outer layer of material defining an outer surface of the third tubular section and that is an outer layer of the material of the first tubular section ([col. 3: 48-57] regarding coatings on the OD “i.e., outer diameter” illustration Fig. 14c – “100” and [col. 8:23-29] regarding a coating “100” applied to the outer surface of tubular frame 18, coating is taken as the outer layer of material and  the first tubular section “54a” is a portion of tubular frame 18 with the coating – see illustration Fig. 14).

However, Brustad in the same filed of endeavor of sheaths used for endoscopic procedures, teaches that it was generally known to include a color or colorant with sheaths for endoscopic procedures, to operate as indicators along the tubular structure [0008].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the sheath of Paprocki to comprise a colorant along the length of the sheath on the first and/or the second tubular section, for the added benefit of indicators of different sections of the sheath as taught by Brustad. 
Regarding claim 3, Paprocki in view of Brustad discloses the medical apparatus of claim 2 as discussed above, as modified by the teachings of Brustad, the color/colorant will be capable of reducing saturation of contrast owing to the color/colorant being distinct to naturally occurring color within the body.
Regarding claim 5, Paprocki in view of Brustad discloses the medical apparatus of claim 2 as discussed above, as depicted in Figs. 12-13 of Paprocki, the third tubular section comprises a distal end tip (“56a”) of the sheath. 
Regarding claim 7, Paprocki in view of Brustad discloses the medical apparatus of claim 2 as discussed above, although Paprocki does not explicitly disclose that the third tubular section is bonded to the first tubular section, Brustad teaches that it was known in the prior art to fuse or bond different 
Regarding claim 12, Paprocki in view of Brustad discloses the medical apparatus of claim 2, Paprocki further discloses wherein one or both of the first and the second tubular section comprises a lubricant ([col. 8: 26-29] regarding coating 100 and/or liner 102 being lubricious). 
Regarding claims 16-17, Paprocki in view of Brustad discloses the medical apparatus of claim 2, Paprocki further discloses a retention structure (14 -  Fig. 1) coupled to the second tubular structure, the retention structure releasable engageable with a complimentary structure (see illustration Figs. 3 and 5). 
Regarding claim 18, Paprocki in view of Brustad discloses the medical apparatus of claim 2 wherein the sheath is removably installed on a surgical instrument (see illustration Figs. 1-2).
Claims 15, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paprocki in view of Brustad  as applied to claim 2 above, and further in view of Daniel et al., US 20040059328 A1 hereinafter “Daniel".
Regarding claims 15, 19 and 20,  Paprocki in view of Brustad discloses the medical apparatus of claim 2 but for first and second tubular section being made of an elective insulative material [claim 15] or wherein the first and second tubular section comprises one or more of polyester, fluoropolymer, polyamide, urethane, silicone or an aramid material [claim 19-20]. However, Daniel discloses a sheath “268” [0127] for a medical instrument that can be made of a variety of materials including elastomers, polyesters, polyamides, fluoropolymers and the like, and may be configured to be electrically or thermally insulative, i.e., the material listed above were known to be suitable materials for sheaths of a medical instrument. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the  first and second tubular section sheath of Paprocki in view of Brustad  with either an electrical insulative material or an elastomer, polyester, polyamide, fluoropolymer for the first and/or second tubular section as taught by Daniel, to enable applicability of the sheath in different surgical procedures and because it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paprocki in view of Brustad and Daniel as applied to claim 20 above, and further in view of Boulais US 20060074383 A1.
Regarding claim 21, D1 Paprocki in view of Brustad and Daniel discloses the medical apparatus of claim 20 as discussed above, but does not disclose the third tubular section comprising one or more of silicone or urethane material. Boulais discloses sheath (64) of a medical device (Fig. 3 [0026]) comprising caps /tips (56, 60) made of known biocompatible material such as polyurethane (urethane). Since it was known to make a cap/tip of a sheath with a biocompatible material such as urethane, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have selected urethane as material of choice for the third tubular section of Paprocki,  because it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416
Claims 2, 14, 15, 19, 20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson US 20110160720 A1 in view of Brustad.
Regarding claim 2, Johnson also discloses a medical apparatus (10 – Fig. 1) comprising: 
a sheath (12 - Fig. 1 – [0030], [0069]) dimensioned to be installed on a surgical instrument (see illustration Fig. 1 – [0030], [0069]), the sheath comprising
 a first tubular section (see [0036] “The first portion 28 can be and/or is formed with different portions of braided material, semi-soft material, and soft material fused to one another so that the first portion 28 becomes increasingly flexible along the axial length as the tube portion 28 approaches the second portion 30”; examiner interprets a distal end section of first portion 28 of Johnson that is more flexible and joined to second portion 30 as the claimed first tubular section);
a second tubular section (see quoted section of [0036] above, examiner interprets a proximal end section of first portion 28 of Johnson that is less flexible as the claimed second tubular section); and 
a third tubular section (second portion 30 – illustration Fig. 1- [0035]);
the first tubular section comprising a distal end portion and a proximal end portion (inherent feature of the distal end section of first portion 28); 
the second tubular section extending proximally from the proximal end portion of the first tubular section (the less flexible portion of first portion 28 extends proximally from a proximal end of distal section of first portion 28 of Johnson); 
the third tubular section extending distally from the distal end portion of the first tubular section (second portion 30 extends distally from distal end of the distal section of first portion 28 of Johnson); 
the second tubular section being more rigid than the first tubular section ([0036] “… first portion 28 becomes increasingly flexible along axial length as the tube portion 28 approaches the second portion 30” as such the proximal end section is less flexible which can be described as being more rigid than a distal end section of tube portion 28 ); 

Johnson fails to explicitly disclose the third tubular section comprising an outer layer of material defining an outer surface of the third tubular section and that is an outer layer of material of the first tubular section; and one or both of the first and second tubular sections comprising a colorant. 
However, Brustad in the same filed of endeavor of sleeves for use with catheters teaches that it was generally known to include a color or colorant with sheaths, to operate as indicators along the tubular structure [0008]. Bustard also teaches in [0058] that it was known to coat the sheath of the invention internally as well as externally with friction reducing coatings, heparinized coating or other medically beneficial surface treatment.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the sheath of Johnson to comprise a colorant along the length of the sheath on the first and/or the second tubular sections, for the added benefit of indicators of different sections of the sheath as taught by Brustad. Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have coated the sheath of Johnson internally and externally with a friction reducing coating, a heparinized coating or other medically beneficial surface treatment, for the additional benefit of either reducing friction, preventing blood clot or medical 
Regarding claim 14, the sheath of Johnson has been modified by Brustad in claim 2 as discussed above to include a heparinized coating, i.e., a coating comprising heparin, a known anti-coagulant.  
Regarding claims 15 and 19-20, as to claim 15,  Johnson in view of Brustad discloses the invention of claim 2 as discussed above, Johnson further discloses wherein one or both of the first tubular section and the second tubular section comprises an electric insulative material ([0034] nylon, resins, plastics e.g., PEBAX® are insulative materials); as to claim 19,  the first tubular section comprising one or more of a polyester, fluoropolymer, polyimide, urethane, silicone and an aramid fiber material ([0034] nylon is polyester, PEBAX® comprises polyester and polyamide); and as to claim 20 the second tubular section comprising one or more of a polyester, silicone, urethane and a fluoropolymer material ([0034] nylon is polyester, PEBAX® comprises polyester).
Regarding claims 22 and 23, Johnson in view of Brustad discloses the invention of claim 2 as discussed above, the sheath of Johnson has been modified by Brustad to include a friction reducing coating, urethane is a well-known material for reducing friction, as such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have selected urethane as a material of choice for the friction reducing coating In re Leshin, 125 USPQ 416.  As to claim 22,  since the third portion is disclosed as being made of a soft and flexible material (Johnson [0036]) the coating of urethane as an inner layer would be more rigid that the soft flexible inner material in the modified sheath. 
Claim 13 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Brustad as applied to claim 2 above and further in view of Raad et al., US 5688516.
Regarding claim 13, . 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Brustad as applied to  claim 2 above and further in view of Egress Jr., US 6016848.
Regarding claim 24, Johnson in view of Brustad discloses the invention of claim 2 as discussed above but for the inner layer of material of the third tubular section is more rigid than outer layer [claim 23] or the first and second tubular sections overlap. 
However, Egress Jr teaches conventional tube seaming techniques such as end-to-end butting and sealing, skiving of ends to seal and overlapping of ends to form a seal. Since Johnson discloses that the first and second tubular sections are joined, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have joined the ends of the first and second tubular sections with overlapping of ends, as art known recognized way of joining two sections of a tube. 
Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5, 7 and 12-24 have been considered but are moot in light of a new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793